Title: Cash Accounts, February 1774
From: Washington, George
To: 



[February 1774]



Cash


Feby 2—
To Ditto [cash] recd from Mr Geo: Johnson on Acct of David Kennedys Rent
[£] 35.10.3



To Ditto recd from Bryan Allison Smiths wk
0. 2.0


4—
To Ditto recd from Govr Eden—on acct of the money wch I paid Colo. Carlyle & Mr Campbell for him
32.15.0


19—
To Ditto of Mr John Baynes on acct of James Towers’s Land
5.12.2


21—
To Cash recd from Captn [Thomas] Conway
40. 0.0



To Ditto recd from Messrs Jenifer & Hooe for 200 Barls Supr fine Burr Flour Nett weight 40906 @ 2d. & Cask
357.11.0


25—
To Ditto recd from Doctr Craik his Propn of the Exps. of Suryg the Ohio Lds
8. 3.4



To Cash recd from Mr Thos Gist
0.12.0


28—
To Ditto won at Cards
2.10.0


Contra


Feby 2—
By a pattern of Velveret for Breeches
0.16.4



By Cash paid John Alton
6. 0.0



By Ditto paid Bryan Allison 9 days wk
1.10.0


4—
By Ditto paid Mr [Benedict] Calvert the Price of a Joiner bought by him for me
36. 0.0



By Servants
0. 9.0


12—
By Colo. [George] Muse’s order to Captn Wm Crawford
22.16.8


21—
By Cash pd Mr Jas Mercers order to Mr William Brent
125. 0.0


22—
By Sundry Charges in Mr [Robert] Hooes acct
6. 6.0




By Cash paid Mr Thomas Flemming
6. 0.0



By Cash paid Mr [John] Fitzgerald for a Sattin cloak £3 and 2 lbs. Hyson Tea £2
5. 0.0



By 20 Bushls of Oysters
1. 0.0


26—
By Cash paid Captn [William] Crawford
13.15.6



By Ditto—paid Willm Roberts
7. 0.0



By Chas Turner Cleaning my watch
0. 3.0


28—
By Cash paid Captn Pollock
50. 0.0



By 12 lbs. Hyson, & 1 lb. Congo Tea @ 16/ & 12/
10. 4.0



By Travelling Exps. up to, & down from Berkeley &ca Including £2.0.5 Tavn Exps. at Thos Wests & 12/ pd for takg up my Horses wch were lost there
4.15.7



By Servants in the above journey
0. 9.0


